Citation Nr: 0843588	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due 
to exposure to ionizing radiation or secondary to service 
connected cholangiocarcinoma (bile duct cancer).

2.  Entitlement to an initial (compensable) rating for 
cholangiocarcinoma (bile duct cancer), status-post resection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.  The veteran perfected an appeal of the May 2004 
rating determination to the Board.  In June 2006, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.  In a September 2006 
decision, the Board denied service connection for prostate 
cancer and a compensable evaluation for service connected 
cholangiocarcinoma.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2008 Order, the Court granted 
a Joint Motion for Remand by VA's Secretary and the veteran, 
through his representative, and remanded the matter to the 
Board for action consistent with the motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for prostate 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's chemotherapy and radiation therapy for 
cholangiocarcinoma was completed in December 2001. 

2.  The veteran's cholangiocarcinoma, status post-resection, 
currently manifests no chronic residuals.


CONCLUSION OF LAW

The requirements for an initial compensable rating for 
cholangiocarcinoma, status post-resection, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 
4.114, Diagnostic Code 7343 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in April 2003 and September 2003 letters, 
issued prior to the decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  A March 
2006 letter advised the veteran how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
cholangiocarcinoma.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, a VA examination report, and hearing testimony. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical records 
and release forms, as well as describing the impact his 
disability had on his functioning in statements and hearing 
testimony.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the appealed May 2004 rating decision, the RO awarded 
service connection for cholangiocarcinoma and assigned an 
initial noncompensable evaluation by analogy under Diagnostic 
Code 7343, effective November 14, 2002.  

Under Diagnostic Code 7343, malignant neoplasms of the 
digestive system are assigned a 100 percent rating, and the 
rating of 100 percent shall continue beyond the cessation of 
any surgical, x-ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  38 C.F.R. § 4.114, 
Diagnostic Code 7343 (2008).  

Upon review of the evidence, the Board finds that a 
compensable evaluation is not warranted.  Records from New 
England Medical Center reveal the veteran underwent surgery 
in August 2001 for his cholangiocarcinoma, with common bile 
duct and hepatic duct excision.  Treatment records from The 
Oncology Center show that the veteran was thereafter treated 
with chemotherapy and radiation therapy that began on October 
24, 2001 and was completed by December 6, 2001.  Those 
records also note that he was subsequently treated for 
prostate cancer hormone therapy and radical radiotherapy 
which began on August 27, 2002 and was completed by October 
15, 2002.  

The competent medical evidence reveals that the 
antineoplastic chemotherapy and radiation therapy for his 
service-connected cholangiocarcinoma was completed in 
December 2001, 11 months prior to the effective date of the 
award of service connection.  Thus, he did not manifest or 
approximate the criteria for the 100 percent evaluation as of 
the November 2002 effective date of the award of service 
connection for cholangiocarcinoma.  Consequently, entitlement 
to a 100 percent evaluation pursuant to Diagnostic Code 7343 
for the six months following cessation of therapeutic 
procedures is not for application.  

The Board notes that the evidence reflects that the veteran 
received radiation therapy for his prostate cancer that ended 
in October 2002.  However, as such therapy was for a 
nonservice connected condition, it cannot be considered in 
evaluating the service connected cholangiocarcinoma.  
38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service connected evaluation is to be avoided).  38 C.F.R. 
§ 4.14 (2008).  

Turning to the question of whether the veteran's 
cholangiocarcinoma manifests in compensable residuals since 
the effective date of the award of service connection, the 
competent medical evidence of record shows that there are no 
current residuals.  

The August 2001 operation report of the veteran's surgery 
reflects that the veteran underwent a hepaticojejunostomy.  
There is no specific code for this condition.  When an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2008).

Diagnostic Code 7316 directs that chronic cholangitis should 
be rated as for chronic cholecystitis.  Under Diagnostic Code 
7314 chronic cholecystitis warrants a noncompensable rating 
for mild symptoms.  A 10 percent rating is warranted for 
moderate symptoms, with gall bladder dyspepsia confirmed by 
x-ray technique, and with frequent attacks (not over two or 
three a year) of gall bladder colic, with or without 
jaundice.  A rating of 30 percent is warranted for severe 
symptoms with frequent attacks of gallbladder colic.  

The Board has also considered Diagnostic Code 7328 for 
resections of the small intestine.  Symptomatic residuals of 
a resection of the small intestine, with diarrhea, anemia, 
and inability to gain weight, warrant the assignment of a 20 
percent evaluation.  Assignment of a 40 percent evaluation is 
warranted when symptomatic residuals result in definite 
interference with absorption and nutrition, manifested by 
impairment of health and objectively supported by examination 
findings including definite weight loss.  A 60 percent 
evaluation is warranted when symptomatic residuals of a 
resection of the small intestine results in marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  38 
C.F.R. 
§ 4.114, Diagnostic Code 7328.

Contrary to the veteran's impression as related at the 
hearing that the doctors were unable to remove all of the 
cancer, an October 2001 consultation note of the veteran's 
primary cancer treatment provider reflects that while 
dissection was difficult, it was believed that all of the 
cancer was dissected off of the right hepatic artery.  The 
Board further notes that the operation report reflects that 
the surgery revealed no metastasis of the cancer.  
Furthermore, none of the medical evidence reflects that the 
veteran suffered a recurrence of his cholangiocarcinoma.  In 
this regard, a November 2004 medical oncology follow-up note 
by a provider for the Hawthorn Cancer Center reflects that 
there were no significant changes in the veteran's post-
surgery health status, and that there was no evidence of 
gross recurrence of the veteran's bile duct cancer.  His only 
medications at the time were baby aspirin and Ambien.  Thus, 
the preponderance of the competent medical evidence shows 
that the veteran's post-operative bile duct cancer does not 
manifest or approximate the criteria for a 100 percent 
evaluation based on active disease.  38 C.F.R. §§ 4.3, 4.7, 
Diagnostic Code 7343.  

Follow up treatment records from The Oncology Center note the 
veteran complained of chronic low level constipation managed 
by occasional Metamucil, with no abdominal pain, nausea, 
vomiting, or jaundice.  Records from his primary care 
provider noted he was doing well in November 2002 with no 
evidence of recurrence.  There was no organomegaly, masses, 
or unusual findings of the abdomen.  A January 2003 report 
from The Oncology Center noted that apart from passing a lot 
of gas he has no other complaints.  He was not constipated.  
Abdominal examination was entirely unremarkable.  In March 
2003 he was noted to be doing exceptionally well and had a 
soft, nontender abdomen.  It was noted that his weight had 
increased since surgery.

An April 2003 report from the Hawthorn Cancer Center revealed 
that the veteran was doing well with no new complaints and no 
significant changes in health status.  His abdomen was benign 
with no organomegaly or ascites.

The January 2004 VA examination report reflects that the 
veteran's medical history included an umbilical hernia 
repair, colon polyps, a cholecystectomy, and a lower 
gastrointestinal bleeding secondary to diverticulosis.  
Clarifying information contained in the August 2001 discharge 
summary from the New England Medical Center reveals that the 
inguinal hernia repair occurred in 1988, the cholecystectomy 
in 1986 and a polypectomy in 2000.  

The only complaint the veteran related to the VA examiner was 
that he had difficulty sleeping and rare, bright red blood 
per rectum which the examiner noted was likely due to 
diverticulosis.  Other than the lower gastrointestinal 
bleeding, he denied any significant symptomatology.  The VA 
examiner noted that there were no complaints of fever, 
chills, sweats, weight loss, headaches, chest pain, nausea, 
or vomiting.  There were no liver abnormalities.  No fatigue 
or weakness was noted.  Physical examination revealed no 
ascites, change in weight, gastrointestinal abnormalities, 
bleeding, abnormal liver, muscle wasting or stigmata of liver 
disease.  The examiner rendered a diagnosis of bile duct 
cancer, status post-surgery, chemotherapy and radiation, in 
remission.  

On the November 2004 private oncology follow-up, his abdomen 
was benign with no organomegaly or ascites.  He was 
reportedly doing well.

At the hearing, the veteran denied nausea or vomiting, but he 
related that he sometimes had to take Tums, and that he still 
experienced gastrointestinal bleeding when he went to the 
bathroom.  The November 2004 report of the veteran's private 
provider reflects that the veteran's gall bladder was removed 
in the distant past, and that the lower gastrointestinal 
bleeding was secondary to diverticulosis.  A February 2003 
private report reflects that, during an October 2000 
colonoscopy, a tubular adenoma was removed.  As of the 
February 2003 examination, the veteran was free of any 
significant symptomatology.

In sum, the evidence reflects that the veteran's 
cholangiocarcinoma is in remission with no residual 
symptomatology.  His bleeding when using the bathroom was 
related by the VA examiner and in the private November 2004 
report to his nonservice connected diverticulosis.  Thus, the 
Board is constrained to find that the preponderance of the 
medical evidence is against a finding that a compensable 
evaluation is more nearly approximated for post operative 
cholangiocarcinoma.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic 
Codes 7314, 7328.  The Board has considered other Diagnostic 
Codes but finds that none would warrant an evaluation in 
excess of the noncompensable rating assigned for his service 
connected disability.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to an initial compensable rating for post-
operative residuals of bile duct cancer is denied.


REMAND

In the Joint Motion, the parties observed that a January 2004 
opinion provided by a VA examiner and the April 2004 opinion 
provided by Dr. S.M., VA's Chief Public Health and 
Environmental Hazards Officer, did not address whether there 
was a relationship between the veteran's service connected 
bile duct cancer and prostate cancer.  The parties referenced 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) and noted 
that because VA undertook to provide the veteran with an 
examination that addressed his bile duct cancer and prostate 
cancer, it had a duty to provide an adequate examination that 
addressed the relationship, if any, and origination of the 
two cancers.  Accordingly, the veteran will be afforded a new 
examination and a medical opinion will be obtained to address 
the issue of whether the veteran's prostate cancer 
metastasized from his bile duct cancer.   

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  

In addition, while this case is in remand status, the RO/AMC 
should ensure that all notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008) is 
provided.  Specifically, send the veteran another VCAA letter 
and advise him of the evidence necessary to establish service 
connection for prostate cancer on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that sets forth the 
evidence necessary to establish service 
connection for prostate cancer on a 
secondary basis. 

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature of the veteran's prostate 
cancer and to provide an opinion on the 
possible relationship between his 
prostate cancer and service connected 
cholangiocarcinoma (bile duct cancer), 
status-post resection.  The veteran's 
claims file should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed and 
reported in detail.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.  The examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's prostate cancer caused his 
service connected bile duct cancer or 
aggravated (permanently worsened the 
underlying disorder beyond normal 
progress) the prostate cancer.  If 
aggravation is shown, the examiner should 
quantify the degree of aggravation, if 
possible.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


